      Case 3:18-cv-00204-CWR-FKB Document 29 Filed 10/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 DALE SCOTT OLTEN, SR.                                                              PLAINTIFF

 V.                                                        CAUSE NO. 3:18-CV-204-CWR-FKB

 WARDEN UNKNOWN NASH                                                              DEFENDANT

                                             ORDER

       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on April 6, 2020. Docket No. 25. The Report and

Recommendation notified the parties that failure to file written objections to the findings and

recommendations contained therein within 14 days after service would bar further appeal in

accordance with 28 U.S.C. § 636. Id. The objection deadline was later extended to September 1,

2020. See Text Only Order of April 28, 2020.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, this

case is dismissed. A separate Final Judgment will issue.

       SO ORDERED, this the 15th day of October, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
